UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6137



DONNAE C. REEDY,

                                            Petitioner - Appellant,

          versus


JON P. GALLEY, Warden; J. JOSEPH CURRAN, JR.,
the Attorney General of the State of Maryland,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-3141-1-WDQ)


Submitted:   April 29, 2004                  Decided:   May 21, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnae C. Reedy, Appellant Pro Se. Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donnae C. Reedy seeks to appeal the district court’s

order and order on reconsideration dismissing his 28 U.S.C. § 2254

(2000) petition. Reedy cannot appeal these orders unless a circuit

judge or justice issues a certificate of appealability, and a

certificate of appealability will not issue absent a “substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2000).      A habeas appellant meets this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 326 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude Reedy has not made the requisite showing. Accordingly, we

deny Reedy’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -